UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6064



RESTONEY ROBINSON,

                                              Plaintiff - Appellant,

          versus


W. DOUGLAS ALBRIGHT, SR., Resident Judge;
CARRIE A. MOCK; PRISONER LEGAL SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-99-271-1)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Restoney Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Restoney Robinson filed an action alleging denial of access to

courts and challenging his conviction. We affirm, on the reasoning

of the district court, the district court’s order adopting the

magistrate judge’s recommendation and dismissing the denial of

access to courts claim.   See Robinson v. Albright, No. CA-99-271-1

(M.D.N.C.   Nov. 15, 1999).   To the extent that Robinson challenges

his conviction, the district court was without jurisdiction to

consider the claim because Robinson failed to obtain authorization

from this court under 28 U.S.C.A. § 2244 (West Supp. 1999).

Therefore, we affirm the denial of relief.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2